Appeal from a decree of the Surrogate’s Court of Westchester County sustaining certain objections to the account of the Westchester Trust Company as trustee and surcharging it. Decree modified by striking therefrom surcharges based on certificate No. 1176 for $500 and certificate No. 1903 for $1,200, and, as thus modified, unanimously affirmed, without costs, and the matter remitted to the Surrogate’s Court for the entry of a decree accordingly. The modifications are required by the ruling in respect of certificate No. 2940, in Matter of Heermance (254 App. Div. 685; affd., 278 N. Y. 601), and the ruling in Matter of Curtiss (Sanford) (ante, p. 964), decided herewith. Present — Lazansky, P. J., Hagarty, Carswell, Johnston and Taylor, JJ.